Citation Nr: 1402816	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  07-36 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to February 1977.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's request to reopen a previously denied claim of entitlement to service connection for a back disability.  

In November 2008, the Veteran and his wife testified at a Travel Board hearing before the undersigned; a transcript of the hearing is of record.  In June 2011, the Board reopened the previously denied claim of entitlement to service connection for a back disability and remanded the underlying claim for additional development.  The development has been completed and the case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The hemisacralization of the Veteran's L5 vertebra is a congenital defect.  The defect was not subject to a superimposed disease or injury during active duty.

2.  The Veteran's back disability, to include lumbar spine arthritis and degenerative disc disease, did not manifest in service or within one year of discharge from active duty, and there is no competent and credible evidence of a nexus between a current back disability and service.



CONCLUSION OF LAW

A back disability, to include arthritis and degenerative disc disease, was not incurred in or aggravated by service and may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The notice requirements were met in this case by letters dated in February 2006 and January 2009.  The February 2006 letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, and what part VA will attempt to obtain.  VA provided notice of how disability ratings and effective dates are determined in a January 2009 letter.  The claim was readjudicated by the Agency of Original Jurisdiction (AOJ) most recently in an August 2011 Supplemental Statement of the Case (SSOC).  Accordingly, the duty to notify has been satisfied.

Regarding the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran was medically evaluated in conjunction with his claim in July 2011.  The examiner reviewed the Veteran's claims file, considered his lay assertions, conducted an appropriate physical examination, and provided complete rationales for all opinions expressed.  The examination report has been reviewed and found to be collectively adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

As the AOJ obtained the Veteran's outstanding VA outpatient treatment records and scheduled him for an appropriate VA examination, the Board finds that the AOJ has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

The Veteran testified during a Board hearing in November 2008, at which time the undersigned explained the issue on appeal, asked questions focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required.  These actions satisfied the duties a Veterans Law Judge or an Acting Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to the chronic disorders as listed in 38 C.F.R. § 3.309(a)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The Veteran asserts that his current lumbar spine disability was incurred in or aggravated by his military service.  During the Board hearing, he testified that he injured his back when he fell off a telephone pole during basic training and was told to report it at his next duty station where he was given rest but no treatment.  See Hearing Transcript (Tr.) at 3-4.  For the reasons explained below, the Board finds the preponderance of the evidence is against the claim of entitlement to service connection for a back disability. 
The Veteran's service treatment records reflect that at his September 1975 entrance examination, his spine was normal and he denied a history of recurrent back pain.  In February 1976, he complained of a back ache and sore throat.  Possible strep throat was noted, along with drainage behind the right ear and congestion in the chest.  In November 1976, he complained of headaches, dizziness, back ache, nausea without vomiting, arthralgia, and general malaise.  He was treated with Tylenol and fluids.  At his January 1977 separation examination, his spine was normal; however, he reported a history of recurrent back pain.  It was noted that he had periodic episodes of back trouble since basic combat training.  

The Veteran filed a claim of entitlement to service connection for a back condition in September 1977.  A VA examination was conducted in November 1977.  The report of the examination reflects the Veteran's complaints of low back pain without a history of an injury or treatment while serving in the Army.  He stated that he believed he strained his back while working as a communications operator climbing poles.  No deformity of the back was seen and there was no tenderness.  X-rays of the lumbar spine revealed hemisacralization of the L5 vertebra on the left side.  The vertebral bodies otherwise appeared within normal limits for size, shape, contour, and alignment.  There was no evidence of compression deformity or fracture line.  The pedicles, intervertebral spaces and pars interarticulares were intact.  The sacroiliac joints appeared well preserved.  The RO denied service connection for hemisacralization because it was considered a "constitutional developmental abnormality."

Private treatment records from New Orleans Orthopaedic Clinic reflect that the Veteran injured his back at work in October 1994.  It was also noted that he injured his back in a motor vehicle accident in November 1991 and received physical therapy with moist heat only.  In December 1994, X-rays showed that there was a subluxation of the left sacroiliac joint, that the hemipelvis was higher on the left than the right, and that there was irregularity of the symphysis.  No acute fractures were seen.  There were degenerative changes, which the physician (Dr. S.P.) noted were "suggestive of an old injury but perhaps with a new component."  Dr. S.P. opined that the Veteran had a preexisting congenital abnormality with a sacroiliac subluxation, which had been aggravated by trauma.  He also had pre-existing degenerative arthritis in the symphysis and in the sacroiliac joint.  The physician's rationale for determining that aggravation had occurred was based, in part, on the Veteran's reports that he had been asymptomatic prior to the 1994 accident.  In July 1998, Dr. S.P. opined that the Veteran's back pain was secondary to the work accident that occurred in October 1994, which was due to aggravation of a pre-existing problem of arthritis in the back due to trauma.  A March 1999 private treatment record related to the Veteran's worker's compensation claim also noted that the Veteran had a diagnosis of arthritis aggravated by trauma.  Subsequent records also show diagnoses of chronic sacroiliitis, degenerative disc disease and lumbar spondylosis.  See, e.g., a June 2004 X-ray and a January 2005 CT scan.

During a July 2011 VA examination, the Veteran reported that he fell down a light pole approximately 30 feet during basic training.  He said he later injured his back at work and had to have surgery in 2006.  The diagnoses were hemisacralization of the L5 vertebra and lumbosacral degenerative disc disease with radiculopathy.  The examiner opined that the hemisacralization of the L5 vertebra was a congenital defect, which was a common anomaly affecting over 12 percent of the general population.  The examiner also indicated that a review of the claims file did not indicate the occurrence of an injury or superimposed disease to the congenital defect during active duty.  Regarding the degenerative disc disease, the examiner opined that it was less likely than not related to active service and more likely related to the work-related injury.  In rendering this opinion, the examiner considered the Veteran's lay assertions along with the medical evidence in the claims file.  

Initially, the Board points out that the Veteran has met the first and second elements of service connection.  The evidence reflects that he has a current back disability and there is evidence of in-service back pain.  At issue is the third element - whether there is a relationship between any current back disability and service.  

The evidence demonstrates that the hemisacralization of the Veteran's L5 vertebra is a congenital defect.  VA regulations specifically prohibit service connection for a congenital or developmental defect - unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  

The preponderance of the evidence indicates that the defect was not subject to a superimposed disease or injury during service that caused additional disability.  In this regard, the most probative evidence is the November 1977 VA examination and X-ray report and the July 2011 VA examiner's opinion.  In November 1977, the Veteran denied having a specific injury.  Rather, he believed he strained his back while working as a communication operator climbing poles.  This contradicts his later assertions that he fell down a telephone pole 30 feet and injured his back.  The Board finds that the contemporaneous medical evidence is more probative and that his more recent assertions lack credibility.  His more recent statements regarding falling off a telephone pole were made many years after the events in question, and are inconsistent with the underlying record and his contemporaneous reports.  Moreover, the November 1977 X-rays did not show evidence of a superimposed disease or injury.  Other than the hemisacralization of the L5 vertebra, the vertebral bodies and intervertebral spaces were normal.  At that time, there was no evidence of the arthritis and degenerative disc disease that were diagnosed many years later.

Regarding the Veteran's arthritis, the record fails to establish that lumbar spine degenerative changes manifested to a compensable degree within one year of discharge from active duty.  See 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  The Veteran was first diagnosed with lumbar spine arthritis in 1994, almost two decades following service.  While Dr. S.I. suggests that the arthritic process pre-dated the Veteran's October 1994 injury, he does not specify when the arthritis first manifested.  Moreover, there was no evidence of lumbar spine arthritis on the November 1977 X-rays, nine months following separation from service, the July 2011 VA examiner specifically found that the Veteran "did not have significant symptomology" of the back between 1977 and 1994, and the Veteran has not alleged that he evidenced arthritis at any time prior to 1994.  To the extent the Veteran has alleged continuity of symptomatology, there is no showing of chronic disease in service or a combination of manifestations sufficient to identify a disease entity and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1337.  Therefore, the only remaining question is whether there is a nexus between the Veteran's service and any current back disability.  See 38 C.F.R. § 3.303(d).

In this case, the most probative and competent evidence preponderates against finding a nexus between the Veteran's current back disability and service.  In this regard, the Board finds the July 2011 VA examiner's opinion highly probative.  As the VA examiner explained the reasons for her conclusions, which were based on a review of the claims file, a clinical evaluation, and consideration of the Veteran's assertions, these opinions are adequate for the adjudication of this claim and are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

Furthermore, there is no competent evidence linking the Veteran's claimed disabilities to service.  The Board has considered the Veteran's lay contentions that his back disability is related to an injury he sustained in service.  In the instant case, however, the Board finds that although the Veteran is competent to describe his symptoms both during and after service, as such requires personal knowledge rather than medical expertise, he is not competent to relate his current back disability to service.  Likewise, although the Veteran's ex-wife and current wife submitted statements about his claimed in-service injury and his subsequent back symptoms, they are not competent to provide an opinion as to etiology.  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship as over 35 years have passed since the Veteran's discharge from active duty.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a back disability.  Therefore, the benefit of the doubt doctrine is not for application, and the claim is denied.  See 38 C.F.R. § 3.102.

ORDER

Service connection for a back disability is denied.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


